Title: To George Washington from Timothy Pickering, 3 February 1795
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of War Feby 3. 1795.
        
        I beg leave to inclose for your perusal a letter of the first instant from Captain Bruff of the corps of artillerists and engineers, at Baltimore, respecting the arrest and character of William B. Smith of the same corps; and a letter of the 27th ulto from

Lieutenant Smith, asking to be removed to Norfolk, under pretence that Baltimore disagrees with his health, and declaring, “if he is not removed, he resigns his commission.”
        Permit me to suggest the expediency of taking him at his word, and accepting his resignation. Lieutenant Geddes of the same corps confirms the representation of Capt. Bruff. I am with the greatest respect sir yr most obt servt
        
          Timothy Pickering
        
      